Gray, J.
1. The description of the stolen goods, alleged to have been received by the defendant, as so many yards of cloth of a certain value was sufficiently definite, and was supported by proof that they were like pieces of any kind of cloth not manufactured into a different shape. Regina v. Mansfield, Car. & M. 140. Commonwealth v. Brettun, 100 Mass. 206. There was therefore no material variance in point of description.
2. By one of the most familiar rules of criminal pleading, the time which is required to be alleged need not be proved as laid. The indictment alleged, and the jury under the instructions of the court have found, that the goods had been stolen before they were received by the defendant. There was therefore no material variance in point of time.
3. Evidence of the kind of shop which the defendant kept, and the business which he there carried on, was admissible to inform the jury of his habitual occupation, and consequent opportunity to commit the offence charged against him, and thus assist them in determining whether he was guilty of that offence. In Commonwealth v. Madden, 1 Gray, 486, relied on by the defendant, the only point adjudged was that keeping a public house was not of itself proof of unlawfully selling intoxicating liquors; and the decision was not put, and could not be sustained, on any other ground. Commonwealth v. Norton, 16 Gray, 30. State v. Wilson, 5 R. I. 291.
The additional statement of one witness, that the defendant had fighting dogs, was not responsive to the question put by the district attorney, nor ruled by the court to be competent, and the defendant asked for no ruling upon it.

Exceptions overruled.